The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the Claim Set filed 10/05/2020.
Herein, claims 1-15 are for examination.
This Application contains allowable Subject Matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rondon-Berrio et al (Urea for treatment of Hyponatremia, Clinical Journal of the American Society of Nephrology, p.1627, 2018, cited in IDS) in view of Strozier et al (US20150351443, cited in IDS), Cannalonga et al (USP 3947596) and Decaux et al (Actual Therapeutic Indication of an Old Drug: Urea for Treatment of Severely Symptomatic and Mild Chronic Hyponatremia Related to SIADH, Clin. Med. September, 3, p.1043, 2014) and Hirai et al (US20100226994).
Regarding claims 1-10,
Rondon-Berrio teaches a powder composition for the treatment of hyponatremia comprising an oral preparation of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide urea in powder composition for use in a method directed to urea therapy comprising administering an oral powder formation wherein having a reasonable expectation of success that administration of urea is an effective and safe method of treatment of hyponatremia in accordance with the teachings and skilled guidance provided by Rondon-Berrio.
Rondon-Berrio differs from the claims in that the document does not teach that the powder composition comprises a polysaccharide having a dextrose equivalent (DE) between 3 and 20, e.g., maltodextrin and calcium silicate wherein the calcium 
However, Strozier, Cannalonga, Decaux, Hirai, as a whole, cure the deficiencies.
Strozier teaches powder composition for treatment of hyponatremia [0009-0015; 0017]; See entire document). Strozier teaches that powder composition comprises an anti-caking agent [0009], wherein the anti-caking agent operates to maintain the flowability (e.g., prevent clumping) of the powdered composition over time, which provides the powdered composition with a relatively long shelf-life over which the powdered composition can be effectively used [0018]; wherein the anti-caking agent is calcium silicate in greater than 0.5 wt% per serving [0023]. Strozier teaches that the powder composition comprises maltodextrin having a dextrose equivalent (DE) value of less than or equal to 20. In certain embodiments, the maltodextrin has a DE of 1-10 ([0024]; claims 6-7). Strozier teaches that the carbohydrate of the powdered composition comprises dextrose, maltodextrin, sucrose or a combinations thereof [0024]. Further, Strozier teaches that the powder composition further comprises citric acid [0025] and flavoring agent [0026 and sucralose ([0034; Table 3; See entire document).

Decaux teaches urea for treatment of severely symptomatic and mild chronic hyponatremia, wherein urea is non-toxic cheap product (Title; Abstract; see entire document). Decaux teaches  a composition for treatment of hyponatremia comprising a formulation having urea 10 gram, NaHCO3 2 g, citric acid 1.5 g and sucrose 200 mg that is dissolved in 50 mL to 100 mL water (p.1045-1046; See section 3); accordingly, the solid mixture content comprises about 85% of urea included in the solid content about 80 wt% of urea in a powder mixture dissolved in water. Furthermore, Decaux teaches that 30 g of urea, either in one or in two divided doses (2 × 15 g), is generally sufficient to trat hyponatremia, maintain a normonatremia (p.1045). Accordingly, in view of the teachings and skilled guidance Strozier teaches (above) the powdered composition comprises dextrose, maltodextrin, sucrose or a combinations thereof [0024]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (See MPEP 2144.07).
	Hirai teaches a granule comprising calcium silicate and a graulating component (Abstract; see ewntite document). Hirai teaches when calcium silicate alone is employed as the carrier then granulation is difficult. However, a granule comprising appropriate loose bulk density and particle size distribution can be obtained by adding a granulating component, e.g., starches, wherein the preferred starch is maltodextrin [0056-0059]. Hirai teaches calcium silicate is employed as a carrier in an amount of about 10% by weight [0063]. Furthermore, Hirai teaches that the granulating component is combined in a ratio of 
parts by weight, the loose bulk density of granules becomes too low, and thereby a tablet can hardly be made thick. When the amount of the granulating component exceeds 500 parts by weight, only a small amount of the functional substance can be combined, and thereby the concentration of the functional substance contained in the tablet becomes too low [0061]. Hirai teaches calcium silicate is employed as a carrier in an amount of about 10% by weight [0063]. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in optimizing the relative amounts (i.e. ratio) of calcium silicate to mamltodextrin in powder composition in view of the teachings of Hrai.
Accordingly, it would have been obvious to one of ordinary skill in the art to provide a powder composition comprising urea, calcium silicate and maltodextrin before the effective filing date of the claimed invention and separately optimize the amounts of each excipient component based on the amount of urea in the weight of the total composition amount and to provide the powder composition in water and administered it by mixing the 
.All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention as claimed in claims 1-10 and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Conclusions
Claims 1-10 are rejected.

This Application contains allowable Subject Matter:
Claims 11-15 are deemed free of the cited prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626